            Case 3:18-cv-01645-MO         Document 6   Filed 10/26/18   Page 1 of 7




Brenna Bell (OSB # 01519)
Bark
P.O. Box 12065
Portland, OR 97212
Tel: 503-331-0374
brenna@bark-out.org

Jennifer R. Schwartz, (OSB #072978)
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

Nicholas S. Cady (OSB # 113463)
Cascadia Wildlands
P.O. Box 10455
Eugene, Oregon 97440
Tel: 541-434-1463
Email: nick@cascwild.org

Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION



BARK, CASCADIA WILDLANDS,
OREGON WILD, AND WILDEARTH                          Case Number: 3:18-cv-01645-MO
GUARDIANS,
                                                    PARTIES’ PROPOSED
                            Plaintiffs,             SCHEDULING ORDER

       v.

U.S. FOREST SERVICE, a federal
agency,

                            Defendant.
                                                .


1 – PARTIES’ PROPOSED SCHEDULING ORDER
            Case 3:18-cv-01645-MO       Document 6      Filed 10/26/18      Page 2 of 7




       Pursuant to the provisions of Rule 16(b) of the Federal Rules of Civil Procedure, the

parties have conferred, and undersigned counsel for the parties hereby submit their proposed

scheduling order below. The parties are in agreement as to the issues set forth below.

I.     Parties and Representatives:

       A.      Plaintiffs: Plaintiffs in this case are Bark, Cascadia Wildlands, Oregon Wild and

Wildearth Guardians, non-profit corporations. Counsel for Plaintiffs are:

       Brenna Bell (OSB # 01519)
       Bark
       P.O. Box 12065
       Portland, OR 97212
       Tel: 503-331-0374
       brenna@bark-out.org

       Jennifer R. Schwartz, (OSB #072978)
       Law Office of Jennifer R. Schwartz
       2521 SW Hamilton Court
       Portland, Oregon 97239
       Tel: 503-780-8281
       Email: jenniferroseschwartz@gmail.com

       Nicholas S. Cady (OSB # 113463)
       Cascadia Wildlands
       P.O. Box 10455
       Eugene, Oregon 97440
       Tel: 541-434-1463
       Email: nick@cascwild.org

       B.      Defendant: Defendant in this case is the United States Forest Service, an agency

of the United States Department of Agriculture. Counsel for Defendant are:

       Billy J. Williams, OSB # 901366
       United States Attorney
       District of Oregon

       Shaun Pettigrew
       U.S. Department of Justice
       Environment and Natural Resources Division
       601 D Street NW
       Washington, D.C. 20004-7611



2 – PARTIES’ PROPOSED SCHEDULING ORDER
          Case 3:18-cv-01645-MO            Document 6     Filed 10/26/18     Page 3 of 7




        Telephone: (202) 305-3895
        Facsimile: (202) 305-0506
        Email: Shaun.Pettigrew@usdoj.gov

        Krystal-Rose Perez
        U.S. Department of Justice
        Environment and Natural Resources Division
        Telephone: (202) 305-0486
        Facsimile: (202) 305-0506
        Email: Krystal-Rose.Perez@usdoj.gov

II. Nature of the Case

        On September 10, 2018, Plaintiffs filed a lawsuit challenging the U.S. Forest Service’s

decision to authorize the Crystal Clear Restoration Project (“CCR Project”) on the Mount Hood

National Forest for alleged violations of the National Environmental Policy Act (NEPA), 42

U.S.C. §§ 4321-4370(h), National Forest Management Act (NFMA), 16 U.S.C. §§ 1600-1614,

regulations implementing these statutes, and the Travel Management Rule (TMR), 36 C.F.R. §

212.5 et seq. Plaintiffs seek vacatur of allegedly illegal agency actions; injunctive and

declaratory relief under the judicial review provisions of the Administrative Procedure Act

(APA), 5 U.S.C. §§ 701-706, and attorneys’ fees and costs under the Equal Access to Justice

Act, 28 U.S.C. § 2412. Defendant denies that it is in violation of law and further denies that

Plaintiffs are entitled to the relief they request.

III. Administrative Record

        The parties agree that the merits of Plaintiffs’ claims are governed by the judicial review

provisions of the APA, 5 U.S.C. §§ 701-706. The parties further agree that this case is therefore

exempt from initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1)(B)(i), and

from the requirements of Rule 26(f) of the Federal Rules of Civil Procedure. The parties

anticipate that stipulation to authenticity and foundation of the documents produced in the

Administrative Record for this case will not be necessary.



3 – PARTIES’ PROPOSED SCHEDULING ORDER
          Case 3:18-cv-01645-MO         Document 6       Filed 10/26/18     Page 4 of 7




       Plaintiffs reserve the right to thoroughly review the administrative record produced by

Defendant and to seek leave to complete that record. Defendant reserves the right to oppose any

motions for leave to complete the record.

       Plaintiffs additionally reserve the right to seek leave to submit extra-record evidence that

they believe is necessary to supplement the administrative record. Defendant additionally

reserves the right to object to the submission of any such extra-record evidence.

IV. Trial

       The parties believe that the merits of this case should be resolved on cross-motions for

summary judgment, and do not anticipate that a trial will be appropriate or required in this case.

V. Jurisdiction and Venue

       Plaintiffs allege this Court has jurisdiction over this action pursuant to 5 U.S.C. §§ 701-

706 (APA); 28 U.S.C. § 1331 (federal question), § 2201 (declaratory relief) and § 2412 (costs

and fees). Plaintiffs allege venue is proper in this Court pursuant to 28 U.S.C. § 1391.

VI. Proposed Deadlines

       A. Administrative Record

            1.   On or before November 30, 2018, Defendant will certify and lodge the

            Administrative Record with the Court and serve the Administrative Record on the

            parties. Defendant hereby seeks leave to file the Administrative Record in PDF

            format on electronic media (e.g., DVD, other disc, or thumb drive), rather than by

            CM-ECF.

            2.   On or before December 14, 2018, the parties will confer to address any issues

            with the Administrative Record.




4 – PARTIES’ PROPOSED SCHEDULING ORDER
          Case 3:18-cv-01645-MO          Document 6      Filed 10/26/18      Page 5 of 7




           3.   On or before December 21, 2018, the parties will attempt to resolve any

           Administrative Record matters without judicial intervention.

           4.   On or before January 4, 2019, any motions to supplement or complete the

           Administrative Record must be filed. In the event that any such motions are filed, the

           parties further agree to submit a joint proposed schedule for the parties’ briefing on

           those motions concurrently therewith and, if necessary, to submit a joint proposed

           amended schedule for the parties’ dispositive briefing.

       B. Motions (other than those related to the Administrative Record)

       If no motions to supplement or complete the Administrative Record are filed, the parties

agree to the following proposed schedule for briefing on cross-motions for summary judgment.

They believe this round of motions will resolve all claims in this action. In addition to the

proposed schedule, however, all parties reserve the right to file additional motions not

contemplated by this schedule and in accordance with the Local Rules of this Court, including a

motion for a preliminary injunction.

           1.   Plaintiffs’ opening summary judgment brief shall be due January 11, 2019.

           2.   Defendant’s combined cross-motion and response brief shall be due February 8,

           2019.

           3.   Plaintiffs’ combined response and reply brief shall be due March 1, 2019.

           4.   Defendant’s reply brief shall be due March 22, 2019.

           5.   Defendant has indicated that a portion of the CCR Project, specifically the Ahoy

           Stewardship timber sale and associated ground-disturbing activities that are

           challenged as part of this action may commence as early as May 2019. The parties do

           request a hearing on their cross-motions for summary judgment and counsel for the



5 – PARTIES’ PROPOSED SCHEDULING ORDER
          Case 3:18-cv-01645-MO          Document 6       Filed 10/26/18     Page 6 of 7




           parties are currently available the week of April 8, 2019. If the Court is unavailable

           for oral argument the week of April 8, 2019, the parties request a hearing at the

           earliest date amenable to the Court and counsel for the parties after the close of the

           briefing schedule on cross-motions for summary judgment. Plaintiffs hope such a

           schedule will obviate the need to move the Court to preliminarily enjoin

           implementing activities under the Ahoy Stewardship timber sale to which Plaintiffs

           object.

VII. Related Cases

       There are not any related cases pending before other courts or judges in this Court.

VIII. Settlement Procedures

       The parties are amenable to discussing alternate dispute resolution (“ADR”) options

should such options appear to be fruitful at a future juncture.

IX. Other Matters

               None.

       Respectfully submitted this 26th day of October 2018.

               /s/ Brenna Bell
               Brenna Bell (OSB # 01519)
               Bark
               P.O. Box 12065
               Portland, OR 97212
               Tel: 503-331-0374
               brenna@bark-out.org

               /s/ Jennifer Schwartz
               Jennifer R. Schwartz, (OSB #072978)
               Law Office of Jennifer R. Schwartz
               2521 SW Hamilton Court
               Portland, Oregon 97239
               Tel: 503-780-8281
               Email: jenniferroseschwartz@gmail.com




6 – PARTIES’ PROPOSED SCHEDULING ORDER
      Case 3:18-cv-01645-MO      Document 6     Filed 10/26/18   Page 7 of 7




          JEFFREY H. WOOD
          Acting Assistant Attorney General
          Environment and Natural Resources Division

          /s/ Shaun M. Pettigrew
          SHAUN M. PETTIGREW
          Trial Attorney
          Natural Resources Section
          601 D Street, NW
          Washington, D.C. 20004
          Phone: (202) 305-3895
          Fax: (202) 305-0506
          MN Bar No. 0390530
          shaun.pettigrew@usdoj.gov

          /s/ Krystal-Rose Perez
          KRYSTAL-ROSE PEREZ
          Trial Attorney
          Natural Resources Section
          601 D Street, NW
          Washington, D.C. 20004
          Phone: (202) 305-0486
          Fax: (202) 305-0506
          TX Bar No. 24105931
          krystal-rose.perez@usdoj.gov




7 – PARTIES’ PROPOSED SCHEDULING ORDER
